Case: 14-12007       Date Filed: 05/07/2015      Page: 1 of 25


                                                                              [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                              ________________________

                                    No. 14-12007
                              ________________________

                        D.C. Docket No. 3:09-cv-998-HES-JRK


RONALD COLBERT,
JERRI COLBERT,

                                                                       Plaintiffs-Appellees,
                                           versus

UNITED STATES OF AMERICA,
                                                                     Defendant-Appellant,

KANDIS MARTINE, et al.,

                                                                     Defendants.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________
                                    (May 7, 2015)

Before WILSON and ANDERSON, Circuit Judges, and VOORHEES, ∗ District
Judge.
       ∗
        Honorable Richard Voorhees, United States District Judge for the Western District of
North Carolina, sitting by designation.
               Case: 14-12007        Date Filed: 05/07/2015      Page: 2 of 25




VOORHEES, District Judge:

                                                I.

       The United States challenges subject matter jurisdiction, namely, the district

court’s partial summary judgment ruling that, under the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. § 1346 et seq., and pursuant to the self-determination

contract entered into between the United States Department of Interior, Bureau of

Indian Affairs (“BIA”) and the Navajo Nation Tribe, 25 U.S.C. § 450f 1, Navajo

Nation Department of Justice (“NNDOJ”) Attorney Kandis Martine was “deemed”

an employee of the BIA and afforded the full protection and coverage of the

FTCA. The district court determined that given Martine’s role in connection with

the Navajo Nation Child & Family Services Program (“NNCFS”), and its efforts to

oppose the adoption of a Navajo child by a non-Navajo family in Florida state

court, Martine was entitled to protection under the FTCA. As a result, the district

court dismissed Martine from the lawsuit and held that the United States was the

proper party-defendant, 28 U.S.C. § 2679(d)(3). On appeal, the United States

contends the district court erred in finding as a factual matter that Martine was

“carrying out” work under the self-determination contract. The United States

asserts that the decision to afford Martine FTCA coverage, allegedly based upon


       1
        All citations to the United States Code and the Code of Federal Regulations are to the
most recent edition, unless otherwise noted.

                                               2
                Case: 14-12007        Date Filed: 05/07/2015       Page: 3 of 25


erroneous factual findings, constitutes an impermissible extension of the

Government’s waiver of sovereign immunity.

       Pursuant to the Indian Self Determination and Education Assistance Act

(“Self-Determination Act” or “ISDEAA”), codified principally at 25 U.S.C. § 450,

et seq., Congress created a mechanism for Indian tribes and tribal organizations to

enter into agreements with the United States providing for the tribe or organization

to assume responsibility for programs or services to Indian populations that

otherwise would be provided by the Federal government. 2 See Pub. L. No.

93−638, 88 Stat. 2203 (1975).

       In 2006, the BIA and the Navajo Nation entered into a three-year self-

determination contract (or ‘638 contract), effective January 1, 2006 through

December 31, 2008, which generally provides for the Navajo Nation to deliver an

array of social services to Navajo children and their families. Prior to 2006, these

social services were administered by the BIA under the Indian Child Welfare Act

(“ICWA”), 25 U.S.C. §§ 1901−1963. ICWA’s objective is “to protect the best

interests of Indian children and to promote the stability and security of Indian

tribes and families . . . by providing for assistance to Indian tribes in the operation

of child and family service programs.” Id. § 1902. Of particular relevance here is
       2
          A “self-determination contract” is “a contract . . . between a tribal organization and the
appropriate Secretary for the planning, conduct and administration of programs or services which
are otherwise provided to Indian tribes and their members pursuant to Federal law.” 25 U.S.C. §
450b(j). The self-determination contracts provide for the allocation of federal funds to the tribe
or organization assuming responsibility for these programs or services. Id. § 450j-1.

                                                 3
                Case: 14-12007       Date Filed: 05/07/2015       Page: 4 of 25


ICWA’s goal “to prevent the breakup of Indian families and, in particular, to insure

that the permanent removal of an Indian child from the custody of his parent or

Indian custodian shall be a last resort.” Id. § 1931(a). In connection with the ‘638

contract at issue here, the Navajo Nation established the Navajo Nation Child &

Family Services Program and charged NNCFS with the delivery of social services

to Navajo families in compliance with ICWA.

       In or around March 2007, the Navajo Nation was notified of a potential

adoption of a Navajo child by a non-Navajo family and a related hearing scheduled

for April 2, 2007 in Jacksonville, Florida.3 The Navajo Nation referred the case to

the NNCFS ICWA Unit, which was advised that the presiding state court judge

was not following ICWA’s placement preference. The Navajo Nation objected to

the proposed adoptive placement. During NNCFS’s staffing of cases with the

NNDOJ, the Director of the NNCFS Program, Regina Yazzie, elected to involve

NNDOJ Attorney Kandis Martine.

       As an attorney for the NNDOJ, Martine serves as “the legal representative

for the NNCFS Program.” According to Martine, she dedicates more than half of

her time working for the NNCFS and approximately twenty percent of her time

working alongside the ICWA Unit at NNCFS. Martine, described by Yazzie as an
       3
          A Navajo mother relinquished her parental rights and the Navajo child was being
placed up for adoption. See in re: The Adoption Of: Baby Boy Billy, A Minor, Fourth Judicial
Circuit, Duval County, Florida. (Supp. App. 005). ICWA provides Indian tribes the right to
intervene “[i]n any State court proceeding for the foster care placement of, or termination of
parental rights to, an Indian child . . . .” 25 U.S.C. § 1911(c)(1978).

                                                4
              Case: 14-12007     Date Filed: 05/07/2015    Page: 5 of 25


“expert on ICWA,” was asked to attend the state court adoption hearing along with

a NNCFS ICWA Unit social worker. Martine obtained approval from her

immediate supervisor, Assistant Attorney General, at the NNDOJ to travel to

Jacksonville for the adoption hearing. The funds used for Martine’s travel were

provided by the NNCFS. The Navajo Nation, through Martine, also retained a

Florida adoption lawyer, Attorney Jodi Seitlin, to represent its interests in the state

proceeding. Although not licensed to practice law in the State of Florida, Martine

was expected to educate Seitlin about ICWA and monitor the state court adoption

proceeding relative to ICWA compliance.

      On the morning of April 2, 2007, while in Jacksonville, Florida for the

hearing, Martine and NNCFS social worker, Lucy Laughter-Begay, were in a car

accident. At the time of the accident, Martine and Laughter-Begay were traveling

to Seitlin’s downtown office prior to the 10:00 a.m. hearing. Martine, the driver of

the rental car, traveled the wrong direction on a one-way street and caused a car

occupied by Ronald and Jerri Colbert to rear-end another vehicle, injuring both of

the Colberts and precipitating the instant civil action.

      On October 2, 2009, after waiting six months for a response from the United

States to the Colberts’ administrative claims, the Colberts commenced litigation in

the United States District Court, Middle District of Florida, against the United

States, Martine, and P.V. Holding Corporation, d/b/a “Budget Rent-A-Car System,


                                           5
               Case: 14-12007         Date Filed: 05/07/2015        Page: 6 of 25


Inc.” (“Budget”). 4 The Colberts’ complaint alleged negligence and loss of

consortium claims against the United States and Martine, and negligence, loss of

consortium, and dangerous instrumentality claims against Budget.

       The Colberts named the United States as a party-defendant based upon the

Navajo self-determination contract. See 25 U.S.C. § 450f(a)(1)(b). Inclusion of

the United States as a party was premised on the theory that Martine is considered

a federal employee for purposes of the FTCA when performing work under the

self-determination contract. § 450f(c)(1).

       After the lawsuit was filed, the BIA denied both administrative claims on

grounds that Martine was not a federal employee. Similarly, the United States

Attorney for the Middle District of Florida declined to certify that Martine was an

“employee of the Government” acting within the scope of her employment under



       4
          On November 24, 2008, as a prerequisite to filing a claim under the FTCA, the
Colberts submitted administrative claims with the BIA pursuant to 28 U.S.C. § 2675(a). Title
28, United States Code, Section 2675(a) reads:

       An action shall not be instituted upon a claim against the United States for money
       damages for injury or loss of property or personal injury or death caused by the
       negligent or wrongful act or omission of any employee of the Government while
       acting within the scope of his office or employment, unless the claimant shall
       have first presented the claim to the appropriate Federal agency and his claim
       shall have been finally denied by the agency in writing and sent by certified or
       registered mail. The failure of an agency to make final disposition of a claim
       within six months after it is filed shall, at the option of the claimant any time
       thereafter, be deemed a final denial of the claim for purposes of this section . . . .

28 U.S.C. § 2675(a).


                                                 6
               Case: 14-12007        Date Filed: 05/07/2015       Page: 7 of 25


28 U.S.C. § 2679(d)(1). 5

       On October 25, 2010, the United States moved to dismiss the claims brought

against the government pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure. The Colberts and Martine moved for partial summary judgment the

same day, asking the Court to rule as a matter of law that FTCA coverage was

available to Martine.

       During the pendency of these motions, Ronald Colbert died and his wife

became the designated personal representative for his estate. On March 29, 2011,

a Second Amended Complaint was filed adding a wrongful death claim and,

alternatively, a survival action pursuant to Florida law.

       On May 13, 2011, the district court denied the United States’ motion to

dismiss and the Colberts’ and Martine’s motions for partial summary judgment.

With respect to subject matter jurisdiction, the district court found that whether

Martine could properly be deemed a federal employee required an analysis of the

merits and further development of the record. See Fed. R. Civ. P. 12(b)(1). The
       5
           Title 28, United States Code, Section 2679 provides for the exclusiveness of remedies
against the United States for claims cognizable under the FTCA, 28 U.S.C. § 1346(b). Title 28,
United States Code, Section 2679(d)(1) reads in pertinent part:

       Upon certification by the Attorney General that the defendant employee was
       acting within the scope of his office or employment at the time of the incident out
       of which the claim arose, any civil action or proceeding commenced upon such
       claim in a United States district court shall be deemed an action against the United
       States under the provisions of this title and all references thereto, and the United
       States shall be substituted as the party defendant.

28 U.S.C. § 2679(d)(1).

                                                7
                Case: 14-12007       Date Filed: 05/07/2015       Page: 8 of 25


court also found that, at that stage of the case, genuine issues of material fact

precluded decision on the FTCA coverage issue. See Fed. R. Civ. P. 56.

       In the fall of 2012, following discovery, the Colberts renewed the motion for

partial summary judgment on the same FTCA issue and Martine joined in the

motion. Martine’s motion also encompassed a request that the district court find

and certify under 28 U.S.C. § 2679(d)(3) that Martine is entitled to FTCA

coverage.6 Although the motion was styled as a summary judgment motion, the

court construed it as a petition for certification under § 2679(d)(3). On a more

developed evidentiary record, the district court reconsidered its May 13, 2011

decision that summary judgment disposition was precluded and held on November

21, 2012 that subject matter jurisdiction was present pursuant to the FTCA, 28

U.S.C. § 1346(b). Martine was dismissed from the case and the United States was

substituted as contemplated by 28 U.S.C. § 2679(d)(3). The claims against Budget

were dismissed at summary judgment.

       6
            When the Attorney General elects not to certify that the defendant was an employee, or
was acting within the scope of office or employment under § 2679(d)(1), § 2679(d)(3) permits
certification by the U.S. District Court. Subsection 2679(d)(3) reads in pertinent part:

       In the event that the Attorney General has refused to certify scope of office or
       employment under this section, the employee may at any time before trial petition
       the court to find and certify that the employee was acting within the scope of his
       office or employment. Upon such certification by the court, such action or
       proceeding shall be deemed to be an action or proceeding brought against the
       United States under the provisions of this title and all references thereto, and the
       United States shall be substituted as the party defendant. . . .

28 U.S.C. § 2679(d)(3).


                                                8
              Case: 14-12007     Date Filed: 05/07/2015    Page: 9 of 25


       The district court presided over a five-day bench trial held June 10, 2013

through June 14, 2013 to determine liability and damages. On November 20,

2013, the court issued findings of fact and conclusions of law. The trial judge

found the United States eighty percent at fault and Mr. Colbert twenty percent at

fault. The United States was ordered to pay the Colberts more than 2.6 million

dollars in damages. On March 6, 2014, upon a Rule 59(e) motion filed by the

Government, the damages award was subsequently reduced, resulting in a final

judgment against the United States in the amount of $2,599,691.20.

       On appeal, the United States challenges the applicability of the FTCA under

these facts. The district court’s findings concerning liability and damages are not

at issue.

       On March 12, 2015, the Navajo Nation was granted leave of this Court to

participate as amicus curiae. The Navajo Nation urges the Court to affirm in

recognition of the objective of the ISDEAA and implications for future tribal

employees performing ‘638 contract functions.



                                           II.

       This Court “review[s] de novo a district court’s determination of whether it

has subject-matter jurisdiction.” Gupta v. McGahey, 709 F.3d 1062, 1064−65

(11th Cir. 2013). The district court’s interpretation or construction of a statute is


                                           9
              Case: 14-12007    Date Filed: 05/07/2015    Page: 10 of 25


also subject to de novo review. Bankston v. Then, 615 F.3d 1364, 1367 (11th Cir.

2010).

                                         III.

        Having conducted a de novo review, we conclude that the district court’s

decision concerning subject matter jurisdiction is consistent with ISDEAA’s

statutory scheme, the terms of the governing self-determination contract, and the

record evidence. We begin by considering the origin of ISDEAA.

        The Congressional statement of findings present in 25 U.S.C. § 405 provides

that:

              The Congress, after careful review of the Federal
              government’s historical and special legal relationship
              with, and resulting responsibilities to, American Indian
              people, finds that − the prolonged Federal domination of
              Indian service programs has served to retard rather than
              enhance the progress of Indian people and their
              communities by depriving Indians of the full opportunity
              to develop leadership skills crucial to the realization of
              self-government, and has denied to the Indian people an
              effective voice in the planning and implementation of
              programs for the benefit of Indians which are responsive
              to the true needs of Indian communities.

25 U.S.C. § 450(a)(1). Based upon these Congressional findings, the United States

declared as policy “the obligation of the United States to respond to the strong

expression of the Indian people for self-determination by assuring maximum

Indian participation in the direction of. . . Federal services to Indian communities .

. . .” Id. § 450a(a). Likewise, the Congress declared its commitment to

                                          10
             Case: 14-12007    Date Filed: 05/07/2015    Page: 11 of 25


“establish[] a meaningful Indian self-determination policy which will permit an

orderly transition from the Federal domination of programs for, and services to,

Indians to effective and meaningful participation by the Indian people in the

planning, conduct, and administration of those programs and services.” Id. §

450a(b).

      The Indian Self Determination and Education Assistance Act implements

this policy. However, as originally enacted, ISDEAA failed to account for the

problem of liability insurance for tribal employees who “step into the shoes” of the

federal government pursuant to these self-determination contracts. See FGS

Constructors, Inc. v. Carlow, 64 F.3d 1230, 1234 (8th Cir. 1995) (“Congress

acknowledged that the tribal governments, when carrying out self-determination

contracts, were performing a federal function and that a unique legal trust

relationship existed between the tribal government and the federal government in

these agreements.”); see also S. Rep. No. 107−324, at 2 (2002), available at 2002

WL 31474281 (“The Self Determination Act authorizes Indian tribes and tribal

consortia to ‘step into the shoes’ of the United States and assume responsibility and

managerial control of services and programs previously administered by the

Federal government.”). As a result, tribal employees performing what would

otherwise be “federal” work did not enjoy FTCA protection.

      In 1990, Congress took additional measures and amended ISDEAA by


                                         11
             Case: 14-12007     Date Filed: 05/07/2015    Page: 12 of 25


requiring the BIA to obtain liability insurance “for Indian tribes, tribal

organizations, and tribal contractors carrying out” self-determination contracts. 25

U.S.C. § 450f(c)(1). Section 314 of the ISDEAA provides in pertinent part:

             With respect to claims resulting from the performance of
             functions . . . under a contract . . . authorized by the
             [ISDEAA] . . ., an Indian tribe, tribal organization or
             Indian contractor is deemed hereafter to be part of the
             Bureau of Indian Affairs in the Department of the Interior
             . . . while carrying out any such contract . . . and its
             employees are deemed employees of the [BIA] . . . while
             acting within the scope of their employment in carrying
             out the contract . . . . [A]fter September 30, 1990, any
             civil action or proceeding involving such claims brought
             hereafter against any tribe, tribal organization, Indian
             contractor or tribal employee covered by this provision
             shall be deemed to be an action against the United States
             and will be defended by the Attorney General and be
             afforded the full protection and coverage of the Federal
             Tort Claims Act . . . .

See Pub. L. No. 101− 512, § 314, 104 Stat. 1915 (1990) (codified at 25 U.S.C. §

450f notes). Therefore, as a result of the 1990 Amendment to ISDEAA

(commonly referred to as “Section 314”), Congress provided that Indian tribes,

tribal organizations, Indian contractors, and their employees, may be deemed

employees of the BIA for purposes of the FTCA when they are carrying out

functions authorized in or under a self-determination contract. Id.

      Federal regulations confirm the intended breadth of ISDEAA’s FTCA

protection. In addition to offering FTCA protection to tribal employees paid

directly pursuant to ‘638 contracts, FTCA coverage is available to tribal employees

                                           12
                 Case: 14-12007       Date Filed: 05/07/2015      Page: 13 of 25


who are paid from funding derived from a source other than self-determination

contract funding “as long as the services out of which the claim arose were

performed in carrying out the self-determination contract.” See 25 C.F.R. §

900.197 (emphasis added).7

                                                IV.

       As a matter of first impression, we consider the plain meaning of Section

314 of the Self-Determination Act and hold that the statutory language is

unambiguous. See Lowery v. Alabama Power Co., 483 F.3d 1184, 1199 (11th Cir.

2007) (internal citations omitted). Accordingly, to the extent not already defined

by statute, we assign all terms their ordinary meaning. 8 Id.


       7
            Title 25, Section 900.197 of the Code of Federal Regulations, asks and answers the
question:

               Does FTCA cover employees of the contractor who are paid by the
       contractor from funds other than those provided through the self-determination
       contract?
               Yes, as long as the services out of which the claim arose were performed
       in carrying out the self-determination contract.

25 C.F.R. § 900.197. Section 900.197 was promulgated after public notice and comment and
has the force and effect of law. See Perez v. Mortgage Bankers Ass’n, 135 S.Ct. 1199, 1203
(2015) (“Rules issued through the notice-and-comment process are often referred to as
‘legislative rules’ because they have the ‘force and effect of law.’”) (quoting Chrysler Corp. v.
Brown, 441 U.S. 281, 302−03 (1979)).
       8
           The district court aptly noted competing canons of construction advanced by the
parties. First, the “principle of statutory construction that statutes passed for the benefit of
dependent Indian tribes are to be liberally construed, with doubtful expressions being resolved in
favor of the Indians.” (M & O, 23−24) (citations omitted). Secondly, “[a] waiver of the Federal
Government’s sovereign immunity must be unequivocally expressed in statutory text, and will
not be implied. Moreover, a waiver of the Government’s sovereign immunity will be strictly
construed, in terms of its scope, in favor of the sovereign.” (M & O, 24−25) (citations omitted).

                                                 13
               Case: 14-12007       Date Filed: 05/07/2015       Page: 14 of 25


       Section 314 expressly provides FTCA coverage to “an Indian tribe, tribal

organization or Indian contractor . . . and its employees” that are engaged in

“carrying out” functions authorized in or under a self-determination contract. 25

U.S.C. § 450f notes. The ISDEAA defines the terms “Indian tribe,” “tribal

organization,” and “Indian.”9 25 U.S.C. § 450b. For purposes of ISDEAA,

“Indian contractor” necessarily refers to a member of an Indian tribe, or “a tribe-

related organization that may itself enter into a self-determination contract” as

opposed to a private party. See FGS Constructors, Inc., 64 F.3d at 1234−35

(“Indian contractor” is “limited to a tribe-related organization that may itself enter

into a self-determination contract, not a private party . . . that has been retained to

work on a project funded by a self-determination contract.”); see also Demontiney

v. United States, 54 Fed. Cl. 780, 786 (Fed. Cl. 2002).




Because the district court found Section 314, ISDEAA’s FTCA provision, unambiguous, neither
of these canons was found to control the analysis.
       9
           “‘Indian tribe’ means any Indian tribe, band, nation, or other organized group or
community, . . . which is recognized as eligible for the special programs and services provided
by the United States to Indians because of their status as Indians.” 25 U.S.C. § 450b(e).
“‘[T]ribal organization’ means the recognized governing body of any Indian tribe; any legally
established organization of Indians which is controlled, sanctioned, or chartered by such
governing body or which is democratically elected by the adult members of the Indian
community to be served by such organization and which includes the maximum participation of
Indians in all phases of its activities.” Id. § 450b(l). “‘Indian’ means a person who is a member
of an Indian tribe.” Id. § 450b(d).

                                                14
                Case: 14-12007        Date Filed: 05/07/2015        Page: 15 of 25


       Next, we consider the meaning of “carrying out” in the context of Section

314.10 The phrase “to carry out” has been defined as “to put into execution,” “to

bring to a successful issue,” or “[t]o conduct duly to completion or conclusion; to

carry into practice or to logical consequences or inferences.” Shirk v. United

States, 773 F.3d 999, 1005 (9th Cir. 2014) (internal citations omitted) (relying on

dictionaries for the ordinary meaning of the term at or around the time of the

statute’s enactment). Therefore, “carrying out” a self-determination contract

simply means to act or perform under the contract.

       The term “employee” is defined in part by the contours of the FTCA, which

we acknowledge is an exception to the general rule that the United States enjoys

sovereign immunity unless that immunity is expressly waived. See Means v.

United States, 176 F.3d 1376, 1378−79 (11th Cir. 1999); see also Suarez v. United

States, 22 F.3d 1064, 1065 (11th Cir. 1994) (“The FTCA is a specific,

congressional exception to the general rule of sovereign immunity.”). In Means,

we explained:

                   Congress has authorized a limited waiver of sovereign
               immunity under the FTCA

                       for injury or loss of property, or personal
                       injury or death caused by the negligent or
                       wrongful act or omission of any employee

       10
             We observe that this “carrying out” limitation qualifies the group of ‘638 tribal actors
(i.e., “Indian tribe, tribal organization or Indian contractor . . . and its employees”) including the
potentially eligible tortfeasor-employee, Martine.

                                                  15
             Case: 14-12007    Date Filed: 05/07/2015   Page: 16 of 25


                   of the Government while acting within the
                   scope of his office or employment, under
                   circumstances where the United States, if a
                   private person, would be liable to the
                   claimant in accordance with the law of the
                   place where the act or omission occurred.

Means, 176 F.3d at 1378−79 (quoting 28 U.S.C. § 1346(b)) (emphasis added); see

also United States v. Orleans, 425 U.S. 807, 813 (1976). “Whether an individual is

an employee of the United States for purposes of the FTCA is determined by

federal law.” Means, 176 F.3d at 1379 (internal citations omitted).

      Notwithstanding the United States’ contrary position, ISDEAA’s Section

314 means exactly what it says. Section 314 expands the United States’ waiver of

sovereign immunity to Indian tribes, tribal organizations, Indian contractors, and

their employees as a means of advancing the “long-standing federal policy of

encouraging Indian self-determination, giving Indian tribes control over the

administration of federal programs benefitting Indians.” FGS Constructors, Inc.,

64 F.3d at 1234; see also Allender v. Scott, 379 F.Supp.2d 1206, 1218 n.15 (D.

N.M. 2005) (responding to policy arguments of the government agencies and

noting that Congress settled the question in favor of providing insurance coverage).

      In addition, the parties agree that, if properly “deemed” a BIA employee,

Martine was acting within the scope of her employment under Florida law and as

contemplated within Section 314. Therefore, the sole issue presented for this

Court is whether Martine was, in fact, carrying out the Navajo self-determination

                                         16
                Case: 14-12007      Date Filed: 05/07/2015      Page: 17 of 25


contract when the car accident occurred and, therefore, properly “deemed” a BIA

employee falling within the protection of the FTCA.

      In seeking to apply ISDEAA to the facts of this case, we next turn to the

Navajo self-determination contract. 11 See, e.g., 25 U.S.C. § 450l. The first matters

addressed by the self-determination contract are “Authority and Purpose.”

(Contract, § A). At the outset, the self-determination contract states that it “is

entered into by the Secretary of the Interior [BIA] . . . for and on behalf of the

United States pursuant to [ISDEAA] and by the authority of the Navajo Nation

(referred to in this agreement as the ‘Contractor’).” (Contract, § A, 1) (emphasis

added). To be clear, the Navajo Nation is the contracting authority – not the

NNCFS. In the following paragraph, the purpose of the self-determination contract

is explained:

                Each provision of the [ISDEAA] and each provision of
                this Contract shall be liberally construed for the benefit
                of the Contractor to transfer the funding and the
                following related functions, services, activities and
                programs (or portions thereof), that are otherwise
                contractible . . ., including all related administrative
                functions, from the Federal Government to the
                Contractor: Navajo Children and Family Services
                Program (ICWA).




      11
           The Navajo self-determination contract is based on a “model” ‘638 contract.

                                               17
              Case: 14-12007       Date Filed: 05/07/2015      Page: 18 of 25


(Contract, § A, 2). Thus, the Navajo self-determination contract effectively

transfers the BIA’s responsibility for ensuring adherence to ICWA to the Navajo

Nation. To that end, the Navajo Nation created and funded NNCFS.

       The Navajo self-determination contract incorporates by reference an Annual

Funding Agreement (“AFA”), which itself is comprised of multiple funding-

related documents, including “Attachment A,” entitled “Scope of Work.” The

AFA addresses its “Program, Functions, Services and Activities”:

              The Navajo Nation shall administer and perform those
              portions of the [BIA’s] Navajo Children & Family
              Services Program identified in the Scope of Work, . . . in
              accordance with its own laws and policies and the terms,
              provisions, and conditions of the Contract and this AFA
              and any attachments thereto. . . .”

(AFA, § A, ¶ 1). 12

       The Scope of Work attachment identifies the specific goals and tasks to be

undertaken by the Navajo Nation under the contract. Indeed, consistent with

ICWA, the Navajo Nation’s goals are: “to prevent the break up of Navajo families,

to protect the best interest of Navajo children and to promote the stability of

Navajo families.” (AFA, Attach. A). The means for achieving these goals are

specifically outlined as eleven enumerated functions within the Scope of Work.

Here, the relevant contract functions are:


       12
           Again, although the NNCFS is the designated beneficiary, the signatories to the AFA
are the Navajo Nation and the BIA.

                                              18
             Case: 14-12007    Date Filed: 05/07/2015    Page: 19 of 25


            5. Request coordination of legal services from the
            Navajo Nation Department of Justice on behalf of Navajo
            children and families, when applicable.

            9. Provide education and training on the provisions of
            ICWA.

            11. Monitor the efforts made by the State to comply with
            the ICWA, such as, placement preference and whether
            active efforts are being provided.

(AFA, § A, ¶¶ 5, 9, 11).

      In addition to setting out the boundaries of the self-determination contract,

the AFA speaks directly to application of the FTCA. Under the “Federal Tort

Claims Act” section of the AFA:

            For purposes of Federal Tort Claims Act coverage, the
            Navajo Nation and its employees are deemed to be
            employees of the Federal government while performing
            work under the contract. This status is not changed by
            the source of the funds used by the Navajo Nation to pay
            the employees [sic] salary and benefits unless the
            employee receives additional compensation for
            performing covered services from anyone other than the
            Navajo Nation.

(AFA, § O) (emphases added); see 25 C.F.R. § 900.186(a) (model FTCA clause).

The AFA speaks broadly in terms of FTCA coverage being available for all

Navajo Nation employees assuming the other statutory criteria are met. Id.

Consistent with Section 314 of ISDEAA, the AFA does not limit FTCA coverage

to employees of the NNCFS.



                                         19
               Case: 14-12007        Date Filed: 05/07/2015        Page: 20 of 25


       In this case, Martine works for the NNDOJ, which in and of itself is not a

party to, nor designated beneficiary of, any ‘638 contract.13 However, Martine is a

member and employee of the Navajo Nation, a recognized eligible Indian tribe as

defined by ISDEAA. See 25 U.S.C. § 450b(e). In sum, given the aims of

ISDEAA, and the terms of the Navajo self-determination contract, we conclude

that, for purposes of the debated FTCA coverage, the relevant limiting principle is

the alleged tortfeasor’s performance of identifiable ‘638 contract functions –

“carrying out” the self-determination contract. Thus, the actual work performed by

Martine is the focus of our factual inquiry.



                                                V.

       The district court properly found as a fact that Martine was “carrying out”

the self-determination contract by performing functions identifiable in, and

expressly authorized by or under, the contract, namely, Scope of Work Functions 9

and 11. According to the Government, Martine’s licensure as an attorney,

including her purported performance of “legal services” in connection with the

Jacksonville, Florida adoption proceeding, is dispositive of the issue and precludes


       13
            As already noted, the fact that Martine’s salary was not paid directly via ‘638 contract
funds is not determinative. See 25 C.F.R. § 900.197. The NNDOJ receives federal funding
indirectly for its employees’ ‘638 contract work. There is also provision within ISDEAA for
“contract support costs” for funding activities necessary to ensure compliance with the ‘638
contract goals. 25 U.S.C. § 450j-1(a)(2).


                                                 20
               Case: 14-12007       Date Filed: 05/07/2015        Page: 21 of 25


FTCA coverage. Given that Martine performed at least two other identifiable

functions under the Navajo self-determination contract, we need not decide

whether Martine actually performed legal services. 14

       In this instance, Martine testified that her work for the NNCFS was

consistent with, and in furtherance of, the prescribed ‘638 contract goals:

                      “To assist our contract attorney on an adoption
               case in the state court of Florida.”

                     “[T]elling [the contract attorney] what ICWA is,
               providing her guidance on how the case should go, but
               leaving it to her as the legal representative.”

                       “I was present in the state of Florida for an Indian
               child welfare case that fell under the federal law of the
               Indian Child Welfare Act, in that a mother relinquished
               her rights to her child and requested that the child be
               adopted by a nonnative family. Navajo Nation objected
               to that. And we wanted the state court, as well as the
               adoptive family to realize that under the federal law, the
               placement preferences are that the child be placed with a
               Navajo family.
                       So my intention as a representative – a legal
               representative of Navajo Child & Family Services was to
               assist them by, first of all, locating a contract attorney to
       14
            Martine’s primary role did not entail the performance of “legal services.” Rather,
separate counsel was retained to represent the interests of the Navajo Nation in the Jacksonville,
Florida adoption proceeding. Although licensed as an attorney in the States of New Mexico,
Washington, and within the Navajo Nation, Martine was not licensed to practice law in the State
of Florida. Martine was not admitted pro hac vice and did not enter an appearance on the record
as counsel. Beyond answering questions posed to her by the Court, Martine did not make legal
arguments, present legal briefs, or address the Court for purposes of representing NNCFS.
Moreover, even if Martine was engaged in helping to develop the NNCFS legal strategy with the
Florida adoption attorney, there is no provision within ISDEAA, the Navajo self-determination
contract, or any other statute or applicable regulation that purports to restrict Martine from
performing legal services while contemporaneously carrying out the ‘638 contract.


                                                21
              Case: 14-12007     Date Filed: 05/07/2015     Page: 22 of 25


             represent us in the court and to assist that contract
             attorney with the complexities of the Indian Child
             Welfare Act . . . .”

In other words, consistent with Scope of Work Function 9, Martine made herself

available to the Navajo Nation’s contract attorney, Jody Seitlin, to educate and

train Seitlin (and possibly others involved in the adoption proceeding) on ICWA.

Similarly, Martine’s physical presence at the adoption hearing enabled Martine to

monitor first-hand the State’s efforts to comply with ICWA as outlined by Scope

of Work Function 11. The evidentiary record supports the district court’s finding

that, at the time of the accident, Martine was carrying out work falling squarely

within the Navajo self-determination contract.

      Likewise, the district court properly found that Martine was sufficiently

qualified to perform Scope of Work Functions 9 and 11, and eligible for FTCA

protection, despite her professional status as an attorney. The Government argues

that attorneys are not contemplated by the ‘638 contract that governs here.

Appellees, on the other hand, argue that under ISDEAA, the Indian tribe must be

allowed discretion to determine who is needed to carry out the ‘638 contract.

      There is no support within Section 314, or the Navajo self-determination

contract itself, for the proposition that a tribal attorney is ipso facto not qualified to

perform traditional social work tasks. The Government points to the “Personnel

Management” section within the AFA that reads in part:


                                            22
               Case: 14-12007       Date Filed: 05/07/2015       Page: 23 of 25


                      [A]ll personnel employed by the Navajo Nation to
               carry out the Contract and this AFA shall meet the
               qualifications set forth by the Navajo Nation Department
               of Personnel Management . . . .

(AFA § I.2). The Government argues that, in light of the need to strictly construe

waiver of its sovereign immunity, the proper construction of the ‘638 contract is to

require a staffing plan that identifies “key personnel” and their qualifications in

order to limit employee eligibility for FTCA protection. See 25 C.F.R. §

23.23(b)(6)(i)−(ii). 15 More specifically, the United States contends that for

purposes of FTCA, “key personnel” should be limited to those positions set out

within the Program Budget and Description of Positions attachments to the AFA.

The Government relies on the Shirk decision for this proposition, which we find

unpersuasive. See, Shirk, 773 F.3d at 1006−07 (observing in dictum that “[i]f a

court determines that the relevant federal [self-determination] contract does not

encompass the activity that the plaintiff ascribes to the employee, or if the


       15
           Section 23.23 of the Code of Federal Regulations prescribes mandatory tribal
applications requirements for ‘638 contracts, including:

       A staffing plan that is consistent with the implementation of the above-described
       program plan of operation and the procedures necessary for the successful
       delivery of services.

       The plan must include proposed key personnel; their qualifications, training or
       experience relevant to the services to be provided; responsibilities; Indian
       preference criteria for employment; and position descriptions.

25 C.F.R. § 23.23(b)(6)(i). Here, the Navajo self-determination contract includes a staffing plan
in the Scope of Work and other AFA attachments.


                                               23
               Case: 14-12007        Date Filed: 05/07/2015        Page: 24 of 25


agreement covers that conduct, but not with respect to the employee in question,

there is no subject matter jurisdiction.”) (emphasis added).

       Admittedly, the AFA does not include the position of “attorney” within its

listing of budgeted NNCSF personnel. However, “guidance, legal representation,

and advice to Indian families” involved in child custody proceedings is precisely

the type of child and family program envisioned by ICWA. See 25 U.S.C. §

1931(a); 25 C.F.R. §§ 23.13(a)−(f) and 23.22(a)(6)(2014). 16 In fact, the evidence

tends to show that the NNCFS and NNDOJ often worked in tandem to accomplish

these and other ICWA objectives on behalf of the Navajo Nation. Most

importantly, to accept the Government’s proposed construction would require the

Court to ignore the more specific AFA FTCA clause, which expressly states that

coverage under the FTCA is available to “any Navajo Nation employee” carrying




       16
            Section 23.22 of Title 25 of the Code of Federal Regulations identifies the purpose of
tribal government grants to Indian Tribes under ICWA as for the establishment and operation of
tribally designed Indian child and family service programs. Section 23.22 reads in part:

               The objective of every Indian child and family service program
               shall be to prevent the breakup of Indian families and to ensure that
               the permanent removal of an Indian child from the custody of his
               or her Indian parent or Indian custodian shall be a last resort. Such
               child and family programs may include, but need not be limited to:

               (8) Guidance, legal representation and advice to Indian families
               involved in tribal, state, or Federal child custody proceedings . . .
               .

25 C.F.R. § 23.22(a)(8) (emphasis added).

                                                24
               Case: 14-12007        Date Filed: 05/07/2015       Page: 25 of 25


out work under the ‘638 contract.17

                                                VI.

       Finally, we also hold that provision of FTCA coverage to Martine and the

substitution of the United States under 28 U.S.C. § 2679(d)(3), does not constitute

an improper extension of the waiver of sovereign immunity. First, as previously

discussed, Section 314 of ISDEAA is unambiguous and plainly extends the United

States’ waiver of sovereign immunity to Indian tribes, tribal organizations, Indian

contractors and their employees that are engaged in “carrying out” functions

authorized in or under a self-determination contract. Secondly, because Martine’s

work fell squarely within the identifiable functions of the Navajo self-

determination contract, the district court’s application of the law to these facts

comports with the above-referenced sovereign immunity principles, including the

FTCA.

       AFFIRMED.


       17
            Advancing the same sovereign immunity argument in a different manner, the United
States contends that Congress did not intend for FTCA coverage to extend to tribal employees
acting in roles not traditionally filled by the BIA. The United States claims that because the BIA
would not have hired a federal lawyer to represent the interests of the Navajo Nation Tribe (as
opposed to the interests of Navajo children and families), Martine cannot be entitled to FTCA
coverage. The United States attempts to draw a distinction between the respective interests of
the Navajo Nation and Navajo children and families that does not exist. The United States’
argument cannot be reconciled with ICWA, which expressly and unequivocally aligns the
Navajo Nation’s interests with the interests of its members − Navajo children and families. See
25 U.S.C. § 1931(a). The Tribe’s ideal to preserve the Navajo family unit to the extent possible
is merely one example of their common interests. See id. § 1902 (ICWA’s objective is “to protect
the best interests of Indian children and to promote the stability and security of Indian tribes and
families . . . .”).

                                                25